DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  09/10/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 11-12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (U.S Pub: 201900730370) in view of Tseng (U.S Pub: 20190073070).
Regard to Claim 1, Kwon teaches a fingerprint recognition, comprising:
a touch electrode layer (fig. 2 shows the touch electrode 200 layer, para. [0047]);
an electrode driving circuit layer disposed on a side of the touch electrode layer (fig. 2 shows the readout circuit 206 on a side of the touch electrode layer 200, para. [0059]), wherein the electrode driving circuit layer is disposed with an electrode driving circuit (fig. 2 shows the readout circuit 206 layer with the charge amplifiers for electrode driving circuit, para. [0067] [0068]), a signal line extending in a first direction (as shown in figure 2, a sensing line extended is in a vertical direction, para. [0054] [0058]), and a gate line extending in a second direction (as shown in figure 2, a touch scan line is in a horizontal direction, para. [0054] [0058]), the electrode driving circuit being connected to the signal line and the gate line (fig. 2, the readout circuit 206 with charge amplifiers connected to the sensing lines and touch scan lines, para. [0058] [0068] [0069]); and
a functional electrode layer comprising a first electrode connected to the electrode driving circuit (fig. 2, source electrode sensing lines of the switching TFT 214 connected to the readout unit 206 in vertical direction, para. [0050] [0054]) and a second electrode extending in the second direction across a plurality of first electrodes (fig. 2, gate/scan electrodes of the switching TFT 214 connected to the fingerprint recognition/touch scan line crossing the source electrode sensing lines in the horizontal direction, para. [0050] [0058]), wherein;

multiple ones of the first electrode disposed in a same column along the first direction are connected a same one of the signal line through the electrode driving circuit such that the first electrode is multiplexed as a touch electrode (fig. 2 shows plurality of the sensing electrodes (first electrode) connected in the vertical column direction as the same as sensing lines in vertical column direction, para. [0054] [0058]);
the functional electrode layer is disposed on a side of the electrode driving circuit layer away from the touch electrode (fig. 2 shows the readout circuit 206 on a side of the touch electrode layer 200, para. [0059]).
but Kwon silent wherein a back plate; and the first electrode and the second electrode are disposed in a same layer, and the mutual capacitance is formed by a side wall of the first electrode and a side wall of the second electrode.
	However, Tseng teaches wherein a back plate (fig. 1, substrates 110/120, para. [0038]); and the first electrode and the second electrode are disposed in a same layer (fig. 3, first touch electrode 210 and second touch electrode 220 formed on the same layer, para. [0043]), and the mutual capacitance is formed by a side wall of the first 
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch panel with fingerprint recognition electrodes of Kwon with Tseng to provide the first and second touch electrodes to be on the same layer to reduce the thickness and manufacturing costs of productions as well as detecting a mutual capacitance all around touch electrodes.
Regard to Claim 2, Kwon and Tseng teach the fingerprint recognition substrate according to claim 1, but Kwon further teach wherein the electrode driving circuit comprises: 
a switching transistor (fig. 2, the switching TFT 214, para. [0054]), wherein a first end of the switching transistor is connected to the first electrode (fig. 2, drain electrode of the switching TFT 214, para. [0054]), a second end of the switching transistor is connected to the signal line (fig. 2, source electrode of the switching TFT 214, para. [0054]), and a control end of the switching transistor is connected to the gate line (fig. 2, gate electrode of the switching TFT 214, para. [0054]).
	Regard to Claim 4, Kwon teaches the fingerprint recognition substrate according to claim 1, wherein the second electrode comprises a plurality of second sub-electrodes connected electrically (figs. 2, 5, the sensing lines connected to source electrodes, para. [0054]), and the mutual capacitance is formed by the first electrode (figs. 2, 5, touch scan signal line to create the mutual capacitance detection, para. [0054]) and the 
but Kwon does not teach the mutual capacitance is formed by the side wall of the first electrode and side walls of the plurality of second sub-electrodes.
	However, Tseng teaches the mutual capacitance is formed by the side wall of the first electrode and side walls of the plurality of second sub-electrodes (fig. 3, mutual capacitance created all around the first and second touch electrodes 210/220 including the side wall of the first and second touch electrodes 210/220 when the touch electrodes 210/220 detecting touch, para. [0043]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch panel with fingerprint recognition electrodes of Kwon with Tseng to provide the first and second touch electrodes to be on the same layer to reduce the thickness and manufacturing costs of productions as well as detecting a mutual capacitance all around touch electrodes.
Regard to Claim 5, Kwon and Tseng teach the fingerprint recognition substrate according to claim 4, but Kwon further teach wherein: 
the second electrode further comprises a first connection section and a second connection section (figs. 2, 9 disclose the first left side connection of common electrode section VCOM and the second right side connection of common electrode section VCOM, para. [0043] [0054]); 
a first end of each of the second sub-electrodes (figs. 2, 9 disclose plurality of common electrodes VCOM below the fingerprint/touch switching TFT, para, 
a second end of each of the second sub-electrodes (figs. 2, 9 disclose plurality of common electrodes VCOM below the fingerprint/touch switching TFT, para, [0054]) is electrically connected to the second connection section (i.e. the second right side connection of common electrode section VCOM, para. [0043] [0054]).
	Regard to Claim 6, Kwon teaches the fingerprint recognition substrate according to claim 4, wherein the mutual capacitance is formed by the first electrode and the second sub-electrodes (figs. 2, 5, a mutual capacitance detected at C between the fingerprint of the sensing line and scan line, para. [0054] [0070] [0074]).
but Kwon silent wherein the mutual capacitance is formed by the side wall of the first electrode and a side wall of one of the second sub-electrodes. 
	However, Tseng teaches wherein the mutual capacitance is formed by the side wall of the first electrode and a side wall of one of the second sub-electrodes (fig. 3, mutual capacitance created all around the first and second touch electrodes 210/220 including the side wall of the first and second touch electrodes 210/220 when the touch electrodes 210/220 detecting touch, para. [0043]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch panel with fingerprint recognition electrodes of Kwon with Tseng to provide the first and second touch electrodes to be on the same layer to reduce the thickness and manufacturing costs of productions as well as detecting a mutual capacitance all around touch electrodes.

Regard to Claim 11, Kwon teaches a method for driving a display device (fig. 2, LCD, para. [0044]), comprising: providing a fingerprint recognition (fig. 2, touch panel with fingerprint recognition, para. [0044]) that comprises:
a touch electrode layer (fig. 2 shows the touch electrode 200 layer, para. [0047]);
an electrode driving circuit layer disposed on a side of the touch electrode layer (fig. 2 shows the readout circuit 206 on a side of the touch electrode layer 200, para. [0059]), wherein the electrode driving circuit layer is disposed with an electrode driving circuit (fig. 2 shows the readout circuit 206 layer with the charge amplifiers for electrode driving circuit, para. [0067] [0068]), a signal line extending in a first direction (as shown in figure 2, a sensing line extended is in a vertical direction, para. [0054] [0058]), and a gate line extending in a second direction (as shown in figure 2, a touch scan line is in a horizontal direction, para. [0054] [0058]), the electrode driving circuit being connected to the signal line and the gate line (fig. 2, the readout circuit 206 with charge amplifiers connected to the sensing lines and touch scan lines, para. [0058] [0068] [0069]); and
a functional electrode layer comprising a first electrode connected to the electrode driving circuit (fig. 2, source electrode sensing lines of the switching TFT 214 connected to the readout unit 206 in vertical direction, para. [0050] [0054]) and a second electrode extending in the second direction across a plurality of first electrodes (fig. 2, gate/scan electrodes of the switching TFT 214 connected to the fingerprint recognition/touch scan line crossing the source electrode sensing lines in the horizontal direction, para. [0050] [0058]), wherein;

multiple ones of the first electrode disposed in a same column along the first direction are connected a same one of the signal line through the electrode driving circuit such that the first electrode is multiplexed as a touch electrode (fig. 2 shows plurality of the sensing electrodes (first electrode) connected in the vertical column direction as the same as sensing lines in vertical column direction, para. [0054] [0058]);
the functional electrode layer is disposed on a side of the electrode driving circuit layer away from the touch electrode (fig. 2 shows the readout circuit 206 on a side of the touch electrode layer 200, para. [0059]); and
in a fingerprint recognition phase (figs. 5-6, fingerprint phase, para. [0067]), applying a bias voltage signal to the second electrode (fig. 5, scan_f transmits scan signal to gate line, para. [0070]), and applying a scan signal progressively to the electrode driving circuit through the scan line to connect the first electrode progressively to the signal line (figs. 2, 5, the readout circuit 206 transmits fingerprint recognition scan signal to the gate electrode of the switching TFT 214, para. [0054] [0070]), thereby loading a first detection signal generated by the 
in a touch phase (figs. 5-6, touch phase, para. [0067]), applying a conducting signal to the electrode driving circuit to simultaneously electrically connecting multiple ones of the first electrode disposed in the same column along the first direction to the same one of the signal line through the electrode driving circuit (figs. 2, 5, the readout circuit 206 turns on simultaneously on scan line to gate electrodes in vertical direction, as the same sensing lines vertical column direction to detect touch, para. [0054] [0059]), and progressively applying a driving signal to the second electrode, thereby loading a second detection signal generated by the mutual capacitance to the signal line (figs. 2, 5, apply sensing voltage to the sensing electrodes to generated the mutual capacitance on the sensing line between the scan line touch/finger recognition signal, para. [0054] [0058] [0069]); and receiving the second detection signal from the signal lines (i.e. receiving touch signal from the sensing line, para. [0054] [0074]).
but Kwon silent wherein a back plate; and the first electrode and the second electrode are disposed in a same layer, and the mutual capacitance is formed by a side wall of the first electrode and a side wall of the second electrode.
	However, Tseng teaches wherein a back plate (fig. 1, substrates 110/120, para. [0038]); and the first electrode and the second electrode are disposed in a same layer (fig. 3, first touch electrode 210 and second touch electrode 220 formed on the same 
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch panel with fingerprint recognition electrodes of Kwon with Tseng to provide the first and second touch electrodes to be on the same layer to reduce the thickness and manufacturing costs of productions as well as detecting a mutual capacitance all around touch electrodes.
	Regard to Claim 12, Kwon and Tseng teach the method according to claim 11, but Kwon further teach comprising short-circuit (fig. 5 shows a finger touches the touch sensor by shorting the touch sensor using the SCAN_F signal and SS sensing signal from the sensing circuit 300/206, para. [0070] [0074]) connecting the signal line (fig. 5, SCAN_F, para. [0070]) with at least one adjacent signal line (fig. 5, SS sensing signal, para. [0070]) using a control circuit (i.e. the sensing circuit 300/206, para. [0074]) to form a signal line group comprising at least two signal lines (i.e. SCAN_F and SS sensing signal, para. [0070] [0074]).
	Regard to Claim 17, Kwon and Tseng teach the method according to claim 12, but Kwon further teach wherein the short-circuit connecting the signal line with at least one adjacent signal line using the control circuit (figs. 2, 5, touch sensing circuit when a finger touches the touch pixel electrode, its created a capacitance and ground the touch 
sending a short circuit signal to the control circuit (fig. 2, the touch detection processor 207 processes and detects created touch capacitance from short circuit to the readout circuit 206, para. [0054] [0059]), such that a predetermined number of signal lines (fig. 2, touch scan lines, para. [0054]) are short circuited to form a plurality of signal line groups (fig. 2, sensing lines, para. [0054]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (U.S Pub: 201900730370) in view of Tseng (U.S Pub: 20190073070) in view of Ding et al (U.S Pub: 20170308218) (Herein “Ding”) and further in view of Wang (U.S Pub: 20160117012).
Regard to Claim 7, kwon teaches the fingerprint recognition substrate (fig. 2, fingerprint recognizing electrode 208, para. [0048]) according to claim 1, wherein the functional electrode layer (fig. 2, source and scan/gate electrodes, para. [0050] [0054]).
but Kwon and Tseng do not teach wherein the functional electrode layer comprises:
a first electrode layer disposed with the first electrode; a second electrode layer stacked with the first electrode layer, and disposed with the second electrode; and a dielectric layer disposed between the first electrode layer and the second electrode layer; wherein an orthographic projection of the first electrode on the back plate overlaps partially with an orthographic projection of the second electrode on the back plate.
However, Ding teaches wherein the functional electrode layer comprises:

a second electrode layer (figs. 1-2, second transparent electrode layer 400, para. [0029] [0042]) stacked with the first electrode layer (figs. 1-2, first transparent electrode layer 200, para. [0029]), and disposed with the second electrode (i.e. touch electrode 401, para. [0042]); and
a dielectric layer (figs. 1-2, transparent flexible dielectric layer 300, para. [0029]) disposed between the first electrode layer (figs. 1-2, first transparent electrode layer 200, para. [0029]) and the second electrode layer (figs. 1-2, second transparent electrode layer 400, para. [0029] [0042]);
wherein an orthographic projection (fig. 2, orthographic projection, para. [0042]) of the first electrode (i.e. touch electrode 201, para. [0029]) on the back plate (i.e. substrate 100, para. [0029]) overlaps (i.e. on top) with an orthographic projection (fig. 2, orthographic projection, para. [0042]) of the second electrode (i.e. touch electrode 401, para. [0042]) on the back plate (i.e. substrate 100, para. [0029]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch panel with fingerprint recognition electrodes of Kwon and Tseng with Ding to provide the first transparent electrode layer comprises first touch detection electrodes arranged in an array and insulated from each other.  During the touch detection period, the first transparent electrode layer and the second transparent electrode layer are used to receive a first touch detection signal simultaneously to detect a change in the capacitance value of each of the first touch detection electrodes to thereby determine the touch position.

However, Wang teaches wherein an orthographic projection (fig. 5, orthographic projection on the gap 21, para. [0037]) of the first electrode (fig. 5, first electrode 10, para. [0037]) on the back plate (i.e. first substrate 100, para. [0039]) overlaps partially (i.e. overlaps a part of, para. [0037]) with an orthographic projection (fig. 5, orthographic projection on the gap 11, para. [0037]) of the second electrode (fig. 5, second electrode 20, para. [0037]) on the back plate (i.e. second substrate 200, para. [0039]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch panel with fingerprint recognition electrodes of Kwon, Tseng, and Ding with Wang to provide the touch panel includes a plurality of first electrodes disposed in a first electrode layer, and a plurality of second electrodes corresponding to the plurality of first electrodes and disposed in a second electrode layer.  A first gap is formed between adjacent the first electrodes, and a second gap is formed between adjacent the second electrodes and an orthographic projection of each second gap on the first electrode layer overlaps a part or all of the first gap to which the second gap corresponds and a part of at least one of the first electrodes.  The touch panel can make it not easy for a user to observe electrode patterns and thereby improve the visual effect of the touch panel.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (U.S Pub: 201900730370) in view of Tseng (U.S Pub: 20190073070) and further in view of Wang (U.S Pub: 20170371213).
Regard to Claim 9, Kwon and Tseng teach the fingerprint recognition substrate according to claim 1, but Kwon and Tseng do not teach wherein a size of the orthographic projection of the first electrode on the back plate in the first direction and in the second direction is 80µm - 12µm.
However, Wang teaches wherein the orthographic projection (fig. 1, the orthographic projection of the sub-pixel units 20/21, para. [0026] [0029]) of the first electrode (i.e. pixel electrode 21 or sub-pixel 20, para. [0026] [0032]) on the back plate (fig. 1, substrate 1, para. [0026]) in the first direction (i.e. column or vertical direction, para. [0029]) and in the second direction (i.e. row or horizontal direction, para. [0029]).
However, Wang discloses the claimed invention except for a size of the orthographic projection in between 80µm – 120µm.  It would have been obvious matter of design choice to have modify the size of the orthographic projection to be within the range of 80µm – 120µm, since such a modification would have been involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Therefore, the motivation for doing this would have yielded for predictable results.
Claims 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (U.S Pub: 201900730370) in view of Tseng (U.S Pub: 20190073070) and further in view of Hotelling et al (U.S Pub: 20150199053) (Herein “Hotelling”).
Regard to Claim 10, Kwon and Tseng teach the fingerprint recognition substrate according to claim 1, but Kwon and Tseng do not teach wherein a size of the second electrode in the first direction is 3mm - 5mm.

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch panel with fingerprint recognition electrodes of Kwon and Tseng with Hotelling to provide a touch panel having a transparent capacitive sensing medium configured to detect multiple touches or near touches that occur at the same time and at distinct locations in the plane of the touch panel and to produce distinct signals representative of the location of the touches on the plane of the touch panel for each of the multiple touches.
Regard to Claim 18, Kwon and Tseng teach the method according to claim 17, but Kwon and Tseng do not teach wherein a total width of the predetermined number of signal lines in the second direction is substantively equal to a width of the second electrode in the first direction.
However, Hotelling teaches wherein a total width (fig. 7, all the width size of sensing traces 124, para. [0070]) of the predetermined number of signal lines (i.e. 124 sensing traces, para. [0070]) in the second direction (i.e. horizontal direction) is substantively equal to a width of the second electrode (i.e. electrode 122, para. [0070]) in the first direction (i.e. vertical direction).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch panel with fingerprint recognition electrodes of Kwon and Tseng with Hotelling to provide a touch panel having a transparent capacitive sensing medium configured to detect multiple touches .
Claims 13, 14, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (U.S Pub: 201900730370) in view of Tseng (U.S Pub: 20190073070) and further in view of Qin et al (U.S Pub: 20160041664) (Herein “Qin”).
Regard to Claim 13, Kwon teaches the method according to claim 11, wherein applying the bias voltage signal to the second electrode (fig. 2, the readout circuit 206 applied driving voltage signal to source electrode, para. [0054] [0074]), and applying the scan signal progressively to the electrode driving circuit through the scan line to connect the first electrode progressively to the signal line (fig. 2, the readout circuit 206 applied the fingerprint recognition signal/touch scan line signal to the gate electrode of TFT 214, para. [0054] [0067]). 
but Kwon and Tseng do not teach generating, by cascaded shift registers, the scan signal output sequentially, wherein output ends of the cascaded shift registers are connected to corresponding ones of the scan line, to apply the scan signal progressively to the electrode driving circuit.
	However, Qin teaches generating, by cascaded shift registers (fig. 7, shift registers GOA1…GOA4 connecting together, para. [0056]), the scan signal output sequentially (i.e. output gate scanning signal, para. [0056]), wherein output ends (i.e. output right side terminals) of the cascaded shift registers (fig. 7, shift registers GOA1…GOA4 connected together, para. [0056]) are connected to corresponding ones 
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch panel with fingerprint recognition electrodes of Kwon and Tseng with Qin to provide the cascaded shift registers on the side of the touch panel so that the touch transmitting drive circuits can be achieved by means of gate driving circuits in cascade connection in sequence in the gate driver can be easily achieved and the production costs can be reduced.
	Regard to Claim 14, Kwon and Tseng teach the method according to claim 13, but Kwon and Tseng do not teach wherein generating, by the cascaded shift registers, the scan signal output sequentially comprises:
applying a high-level signal to an input end of a first-stage shift register, so that a unique high-level output is generated at an output end of the first-stage shift register in one driving cycle, and the high-level output is output as the scan signal to the scan line in a first row; and
inputting the high-level output to an input end of a next-stage shift register, to generate the scan signal output sequentially by the cascaded shift registers.
However, Qin teaches wherein generating, by the cascaded shift registers (fig. 7, shift registers GOA1…GOA4 connecting together, para. [0056]), the scan signal output sequentially (i.e. output gate scanning signal, para. [0056]) comprises:
applying a high-level signal (figs. 3, 7, G1 scanning high level signal, para. [0037] [0056]) to an input end (i.e. left side input) of a first-stage shift register (fig. 7, 
inputting the high-level output (i.e. high level of gate on signal from the previous output first shift register, para. [0037] [0056]) to an input end (i.e. top end) of a next-stage shift register (i.e. second shift register GOA2, para. [0037] [0056]), to generate the scan signal output sequentially (i.e. output gate scanning signal, para. [0056]) by the cascaded shift registers (fig. 7, shift registers GOA1…GOA4 connecting together, para. [0056]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch panel with fingerprint recognition electrodes of Kwon and Tseng with Qin to provide the cascaded shift registers on the side of the touch panel so that the touch transmitting drive circuits can be achieved by means of gate driving circuits in cascade connection in sequence in the gate driver can be easily achieved and the production costs can be reduced.
	Regard to Claim 15, Kwon teaches the method according to claim 11, wherein applying the conducting signal to the electrode driving circuit to simultaneously electrically connecting multiple ones of the first electrode (fig. 2, the touch scan signal and touch sensing signal transmit signal at the same time, para. [0054] [0058] [0059]) 
but Kwon and Tseng do not teach generating the conducting signal output simultaneously by cascaded shift registers, output ends of the cascaded shift registers are connected to corresponding ones of the scan line, to simultaneously apply the conducting signal to the gate driving circuit.
However, Qin teaches generating the conducting signal output (i.e. output gate scanning signal, para. [0056]) simultaneously by cascaded shift registers (fig. 7, shift registers GOA1…GOA4 connecting together, para. [0056]), output ends (i.e. right side output) of the cascaded shift registers (fig. 7, shift registers GOA1…GOA4 connecting together, para. [0056]) are connected to corresponding ones of the scan line (i.e. G1, G2,….Gn), to simultaneously apply the conducting signal (i.e. output gate scanning signal, para. [0056]) to the gate driving circuit (i.e. G1, G2,…Gn).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch panel with fingerprint recognition electrodes of Kwon and Tseng with Qin to provide the cascaded shift registers on the side of the touch panel so that the touch transmitting drive circuits can be achieved by means of gate driving circuits in cascade connection in sequence in the gate driver can be easily achieved and the production costs can be reduced.
Regard to Claim 16, Kwon and Tseng teach the method according to claim 15, but Kwon and Tseng do not teach wherein generating the conducting signal output simultaneously by cascaded shift registers comprises:
applying high-level signals to respective control terminals of the cascaded shift registers, so that output ends of the shift registers output high level output during entire driving cycle, and simultaneously applying the high-level output as the conducting signal to respective gate line.
However, Qin teaches wherein generating the conducting signal output (i.e. output gate scanning signal, para. [0056]) simultaneously by cascaded shift registers (fig. 7, shift registers GOA1…GOA4 connecting together, para. [0056]) comprises:
applying high-level signals (figs. 3, 7, G1 scanning high level signal, para. [0037] [0056]) to respective control terminals (i.e. left side input ends) of the terminal of the cascaded shift registers (fig. 7, shift registers GOA1…GOA4 connecting together, para. [0056]), so that output ends (i.e. right side output ends) of the shift registers (fig. 7, shift registers GOA1…GOA4 connecting together, para. [0056]) output high level output (i.e. output scanning high level) during entire driving cycle (i.e. from top of first shift register to the bottom of last shift register), and simultaneously applying the high-level output (i.e. gate on signal) as the conducting signal (i.e. output gate scanning signal, para. [0056]) to respective gate line (i.e. G1, G2,….Gn).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch panel with fingerprint recognition electrodes of Kwon and Tseng with Qin to provide the cascaded shift 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of amendment(s), the reference of Kwon (U.S Pub: 201900730370) and Tseng (U.S Pub: 20190073070) have been added for a new ground of rejection(s).
The Applicant argued that Qin and Lee do not teach, suggest, and/or disclose “…a functional electrode layer comprising a first electrode connected to the electrode driving circuit and a second electrode extending in the second direction, wherein: a mutual capacitance is formed by the first electrode and the second electrode to generate a detection signal and apply the detection signal to the signal line such that the first electrode is used as a fingerprint sensing electrode…” and “…a second electrode extending in the second direction across a plurality of first electrodes and multiple ones of the first electrode disposed in a same column along the first direction are connected a same one of the signal line through the electrode driving circuit such that the first electrode is multiplexed as a touch electrode…”
However, the Examiner respectfully disagrees with the Applicant assertions.  After the Examiner thoroughly conducted update search and found the prior art of Kwon 
In addition, Kwon teaches a second electrode (gate/scan electrode) extended in the horizontal direction across a plurality of first electrodes (source/data electrode) in a same column along the first direction (vertical direction) are connected a same one of the signal line (touch scan line signal) through the readout circuit 206.
But Kwon does not teach the first electrode and the second electrode are disposed in a same layer, and the mutual capacitance is formed by a side wall of the first electrode and a side wall of the second electrode.
However, Tseng teaches the first electrode and the second electrode are disposed in a same layer (fig. 3, first touch electrode 210 and second touch electrode 
Therefore, according to the newly amended claims still read on Kwon and Tseng and well known in art of the touch display panel with touch electrode sensor/fingerprint recognition sensor electrode as recited in claims.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        
/KE XIAO/Supervisory Patent Examiner, Art Unit 2627